lN THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS
FAYETTEV|LLE DlVlSlON

ANDREW HA|NGAERTNER and
ROBERT J. WALSH PLA|NT|FFS
v. CASE NO. 5:17-CV-5080

ZHEJ|ANG SUNSH|NE LE|SURE
PRODUCTS CO. LTD., a Corporation of
China 4 DEFENDANT

WALMART STORES, lNC. GARN|SHEE

OPlNlON AND ORDER
On September 18, 2018, the Court issued an Order granting Piaintiffs’ |V|otion for

Defau|t Judgment. See Doc. 24. That same day, the Court entered Judgment in favor of
P|aintiffs and against Defendant in the amount of $23,850. (Doc. 25).1

On October 12, 2018, Plaintiffs filed an App|ication for a Writ of Garnishment
alongside a Supp|ement and a set of two interrogatories See Docs. 26, 27. The writ was
directed to Wa|mart Storesl |nc. (“Wa|mart”), as P|aintiffs allege that it is indebted to
Defendant and/or was in possession of goods, chattels, monies, credit, or effects
belonging to Defendant. (Doc. 27, p. 1). On November 15, 2018, Wa|mart filed its Answer
to the writ and answered “no" to the two interrogatories asking whether it had any monies,
goods, chattels, credits, or effects belonging to the Defendant. On the basis of these
answers, Wa|mart asked that the writ of garnishment be quashed. P|aintiffs never filed

any objections or denials to Wa|mart’s Answer or its responses to the interrogatories

 

1 The Court additionally awarded $465 in costs and $15,000 in attorney’s fees.

Therefore, the Court finds sufficient justification exists to dismiss the writ of
garnishment and to relieve Walmart from any obligations arising thereunder See, e.g.,
Wyatt Lumber & Supply Co. v. Hansen, 147 S.W.2d 366, 367 (1940) (“An answer of a
garnishee must be taken as “prima facie” true, and if it is not controverted by written denial
. . . it will be presumed to be absolutely true.”); Hoxie Lumber CO. v. Chidister, 184 Ark.
612 (1931) (“Here, there being no denial of the truth of the garnishee’s answer, the
garnishment was properly dismissed.").

lT |S THEREFORE ORDERED that the writ of garnishment (Doc. 29) is dismissed

and Wa|mart is relieved of any obligation arising thereunder

|T |S 80 ORDERED on this EY day of Jan ary. 2019. ./

f ,,»r"“l ,7

/~i.

 

 

/ zi“ivio'rHY L.sR"ooKs
" dunlap sTATEs DisTRicT JuDeE

